Citation Nr: 0509784	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-21 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, also claimed as secondary to service-connected 
anxiety neurosis.  

2.  Entitlement to service connection for acid reflux 
disease, also claimed as secondary to service-connected 
anxiety neurosis.  

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a hemorrhoidectomy, to 
include hemorrhoids, skin tags, pain, redness and tenderness 
of the rectum, and an inability to control bowel movements.  

5.  Entitlement to an effective date earlier than March 20, 
2003, for the grant of a 50 percent disability evaluation for 
headaches, the manifestation of service-connected anxiety 
neurosis.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1951 
to January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA), Lincoln, Nebraska, Regional Office 
(RO).  In a June 2003 rating decision, the veteran's claims 
of entitlement to service connection for irritable bowel 
syndrome, entitlement to service connection for acid reflux 
disease, and entitlement to disability compensation under 
38 U.S.C.A. § 1151 for residuals of a hemorrhoidectomy were 
denied by the RO.  In the same decision, the RO increased the 
disability evaluation for headaches as the manifestation of 
service-connected anxiety neurosis, from a 30 percent 
evaluation to a 50 percent evaluation, effective from March 
20, 2003.  In a January 2004 decision, the claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine was denied.  

The veteran ultimately perfected appeals as to the denials of 
the foregoing claims.  Although the veteran did not appeal 
the disability evaluation assigned, an appeal was perfected 
as to the effective date for the grant of the 50 percent 
disability rating for headaches as the manifestation of 
service-connected anxiety neurosis.  The case is now ready 
for appellate review.  



FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims.  All evidence 
necessary for review of the issues considered herein on 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claims and the evidence necessary to substantiate them.

2.  Irritable bowel syndrome was not shown in service, nor 
does the evidence demonstrate that a current irritable bowel 
syndrome is related to service or a disease or injury of 
service origin.

3.  Acid reflux disease was not shown in service, nor does 
the evidence demonstrate that a current acid reflux disease 
is related to service or a disease or injury of service 
origin.

4.  Degenerative joint disease of the lumbar spine was not 
shown in service, nor was degenerative joint disease of the 
lumbar spine shown within the first post-service year, nor 
does the evidence demonstrate that a current degenerative 
joint disease of the lumbar spine is related to service or a 
disease or injury of service origin.

5.  Hemorrhoids, skin tags, pain, redness and tenderness of 
the rectum, and an inability to control bowel movements, were 
either unrelated to, or additional disabilities that were 
reasonably foreseeable complications or results of a 
hemorrhoidectomy received by the veteran at the VA Medical 
Center in September and October 1998.  There is no evidence 
of negligence, lack of skill, or fault on the part of VA in 
providing the veteran the medical care, including a 
hemorrhoidectomy in September and October 1998.  

6.  On January 15, 1985, the RO notified the veteran of the 
denial of his claim for an increased disability evaluation in 
excess of 30 percent for his service-connected headaches, as 
a manifestation of anxiety neurosis.  The veteran filed  a 
notice of disagreement with that decision and was furnished a 
statement of the case in February 1985.  The veteran did not 
file a substantive appeal within the one year period 
following the date of the notice of the January 1985 
decision.

7.  On March 20, 2003, the veteran filed a claim for an 
increased rating for service-connected headaches, as a 
manifestation of anxiety neurosis.  In a June 2003 rating 
decision, the evaluation of service-connected headaches, as a 
manifestation of anxiety neurosis, was increased from a 30 
percent disability evaluation to a 50 percent evaluation, 
effective from April 3, 2003.  In a July 2003 rating 
decision, an effective date of March 20, 2003 was assigned to 
that award.  

8.  Prior to March 20, 2003, the veteran's service-connected 
headaches, as a manifestation of anxiety neurosis, were 
productive of only moderate symptoms.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships, was not 
shown or approximated.  The veteran's headaches were not 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome, was not incurred in or 
aggravated by active service and is not shown to be 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2004).

2.  Acid reflux disease, was not incurred in or aggravated by 
active service and is not shown to be aggravated by, 
proximately due to, or the result of a service-


connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2004).

3.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active service, may not be 
presumed to be related to service, and is not shown to be 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2004).

4.  The criteria for entitlement to compensation for 
additional disability claimed as hemorrhoids, skin tags, 
pain, redness and tenderness of the rectum, and an inability 
to control bowel movements, as a result of a hemorrhoidectomy 
performed in a VA Medical Center in September and October 
1998 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002).

5.  The criteria for an effective date prior to March 20, 
2003, have not been met for the assignment of a 50 percent 
evaluation for service-connected headaches as a manifestation 
of anxiety neurosis.  38 U.S.C.A. §§ 1155, 5101(a), 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151(a), 
3.159, 3.400, 20.200, 20.302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to 


substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to the substantial completeness of 
the application.  See 38 U.S.C.A. § 5102 (West 2002).  The 
issue before the Board is based upon claims filed by the 
veteran in April 2003.  In filing the claims, the veteran 
clearly identified the disabilities in question and the 
benefits sought.  Further, he set out the bases for the 
claim, and has continued to present pertinent arguments 
supportive of his claims.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by 


the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In specific compliance with Quartuccio, letters from the RO 
dated in April 2003, and August 2003, as well as the July 
2003 statement of the case, and May 2004 statement of the 
case, the appellant has been specifically advised of his 
rights and responsibilities under the VCAA.  The appellant 
was advised with respect to his claims of service connection 
that there was no evidence of the claimed disorders in 
service, and no competent medical evidence that related the 
disorders to service or to a service-connected disorder.  
With respect to the 38 U.S.C.A. § 1151 claim pertaining to a 
hemorrhoidectomy in service, the veteran was advised that 
there was no competent evidence of fault on the part of VA, 
and no evidence of additional disability resulting from VA 
treatment.  With respect to the claim for an earlier 
effective date for an increased rating for service-connected 
headaches as a manifestation of anxiety neurosis, the veteran 
was advised that there was no evidence that would support the 
assignment of an effective date earlier than April 3, 2003 
for the grant of that increase.  

In the foregoing letters from the RO and the statements of 
the case, the appellant was advised what evidence he should 
submit and that VA would assist him in obtaining that 
evidence.  The appellant was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the June 2003 rating decision, July 2003 
statement of the case, January 2004 rating decision, and May 
2004 statement of the case.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  The RO requested information from 
the appellant on an ongoing basis regarding potential VA and 
private treatment records that could assist him in the 
pursuit of his claim.  It is also noted that in a statement 
submitted in May 2003 in an apparent response to requests for 
additional evidence, the appellant's attorney provided 
additional medical evidence.  This medical evidence, however, 
was duplicative of evidence that had 


already been associated with the claims file and considered 
by the RO.  Since that submission, neither the appellant nor 
his attorney have given any indication that there is any 
other evidence available.  Essentially, it does not appear 
that there are any additional pertinent treatment records or 
medical opinions to be requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The appellant 
underwent pertinent VA examinations in May 2003 for the 
purpose of determining the existence of any claimed 
disorders, and whether any of the claimed disorders were 
related to service or to VA medical treatment.  The report of 
these examinations have been associated with the claims 
folder.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the instant case, the appellant 
was provided with initial notice of the provisions of the 
VCAA and its effect on the development of his claim in the 
April 2003 and August 2003 letters from the RO, which 
indicated that the appellant had 30 days to respond.  It is 
most significant to note, however, that additional 
development was conducted following the 30 day period, that 
the veteran has had more than a full year to respond to the 
request for additional information, and that 


there has been no indication of the existence of additional 
pertinent evidence that has not been obtained.  

Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, and that 
there is no indication that there is additional evidence that 
has not been obtained, the Board has concluded that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, VCAA notice was made prior to the initial AOJ 
decisions now under appeal in full compliance with the 
holding of Pelegrini II.

The decision in Pelegrini II also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that 


pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence, and he has 
been repeatedly notified that he should provide or 
identify any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Service Connection Claims

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  



Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2003).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. 


§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Analysis

The veteran claims entitlement to service connection for 
irritable bowel syndrome, acid reflux disease, and 
degenerative joint disease of the lumbar spine.  He alleges 
that his irritable bowel syndrome and acid reflux disease are 
etiologically related on a secondary basis to his service-
connected anxiety disorder, and that his lumbar spine 
disorder is directly related to service, and specifically to 
complaints of severe back pain found in his service medical 
records.  

The veteran's service medical records show no evidence of 
irritable bowel syndrome, acid reflux disease, or 
degenerative joint disease of the lumbar spine in service.  
There is of record a complaint in service dated in October 
1952, of severe pain that sometimes caused difficulty in 
taking a deep breath.  X-rays in service noted the thoracic 
vertebrae and intervertebral spaces were normal.  There was 
no evidence of any abnormality of the spine at discharge.  
The first evidence of post-service low back complaints was in 
August 1969, that resulted in a diagnosis of low 


back pain.  The first post-service evidence of arthritis of 
the lumbar spine was upon x-ray in January 1993.  

Thus, for the veteran to be successful in his claims, the 
evidence must either show that it is at least as likely as 
not that any of the disorders at issue is related to a 
disease or injury that occurred in service, or that it is at 
least as likely as not that any disorder at issue is 
proximately due to, the result of, or aggravated by, the 
veteran's service-connected headaches as a manifestation of 
anxiety disorder, or in the case of the claimed lumbar spine 
disorder, that degenerative joint disease was shown in the 
first post-service year.  If the preponderance of the 
evidence shows otherwise as to any claimed disorder, the 
veteran's claim must be denied as to that disorder.  

The Board has reviewed all of the evidence of record, and 
finds that the preponderance of that evidence is against the 
veteran's claim of entitlement to service connection for 
irritable bowel syndrome, acid reflux disease, and/or 
degenerative joint disease of the lumbar spine on any basis.  

The veteran himself has theorized that his irritable bowel 
syndrome and acid reflux disease are etiologically related on 
a secondary basis to his service-connected anxiety disorder.  
The veteran, through his attorney, has argued that current 
medical understanding is that stress can increase acid 
production in a person's stomach, which in turn, increases 
the risk of developing irritable bowel and acid reflux.  The 
veteran's attorney has offered into evidence various medical 
articles ostensibly obtained on the internet that suggest 
that anxiety and stress can make a person more likely to 
develop stomach, bowel and other health problems.  

The veteran further alleges through his attorney that his 
lumbar spine disorder is directly related to service, and 
specifically to complaints of severe back pain found in his 
service medical records.  He points specifically to an 
October 1952 service medical record of a complaint of severe 
back pain that had reportedly occurred off and on since 1951.  
The veteran states that he has had the same back complaints 
since service, and thus it would only be logical to conclude 
that his current lumbar spine disorder is related to service.  

Although the veteran earnestly believes the foregoing 
theories of etiology to be true, even an educated guess 
requires some competent evidentiary foundation to place the 
possibility of causation in equipoise with mere coincidence.  
38 U.S.C.A. § 5107(a).  More specifically, with respect to 
any medical conjectures that could be made on his part, 
neither the veteran nor his attorney has been shown to 
possess the medical background required to provide such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).

In the category of supporting medical authority, the 
veteran's cause is limited to the treatise evidence offered 
by the veteran's attorney regarding stress and its 
relationship to stomach and bowel problems.  To establish 
service connection, medical text evidence must "not simply 
provide speculative generic statements not relevant to the 
veteran's claim".  Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Instead, the evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Ibid. 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition).  Such is not 
present here.  The application of the treatise evidence to 
the veteran's case is not based upon objective facts, but 
upon the unsubstantiated lay medical opinions of the veteran.  
As noted above, the veteran, as a layman, is incompetent to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On the other hand, the medical evidence against the veteran's 
claim consists of the reports of the VA examinations that 
were scheduled and conducted for the expressed purpose of 
determining whether a relationship could be established 
between the disorders at issue, and either service or a 
service-connected disability.  The veteran underwent VA 
examinations for such purpose in May 2003 and May 2004.  

In May 2003, a VA mental disorders examination was conducted 
for the purpose of determining whether the veteran's claimed 
irritable bowel syndrome and acid reflux disease could be 
related to his service-connected anxiety disorder.  Following 
examination and a detailed review of the veteran's claims 
file, including his service medical records and post-service 
medical records, the pertinent diagnoses included generalized 
anxiety disorder on Axis I, and irritable bowel syndrome and 
acid reflux disease on Axis III.  The examiner concluded that 
the veteran's irritable bowel and acid reflux were not 
secondary to his service-connected anxiety.  The examiner 
concluded further that there was no evidence or psychiatric 
considerations to support the position that the increased 
manifestations of irritable bowel and acid reflux are 
proximately due to the veteran's service-connected anxiety.  

In May 2004, a VA spine examination was conducted for the 
purpose of determining whether the veteran's claimed 
degenerative joint disease of the lumbar spine could be 
related to service.  Following examination and a detailed 
review of the veteran's claims file, including his service 
medical records and post-service medical records, the 
examiner concluded that the veteran's reported symptoms in 
service indicated a strain of the lumbosacral spin of 
musculoligamentous origin, and that the veteran's current 
symptoms are due to degenerative changes of the spine which 
are age related and not related to any injury in service.  
The examiner noted in this opinion the long hiatus of 
complaints of back pain not becoming manifest until some time 
after his release from military service, and the absence of 
frank 
x-ray findings or frank history of trauma in service.  

The medical evidence against the veteran's claims is 
substantially and conclusively greater than the evidence 
supporting that claim.  The VA examinations, particularly the 
May 2003 mental examination and May 2004 spine disorder 
examination, were conducted for the express purpose of 
establishing whether there was a relationship between the 
claimed disorders and service.  Significantly, the examiners 
in each case had the benefit of a review of the veteran's 
records and provided reasons and bases for the conclusions 
reached with reference to those records.  

As such, the report of these VA examinations are deemed 
highly probative to the question of etiology.  The 
conclusions reached were that there was no relation between 
the veteran's claimed disorders and service or service-
connected anxiety.  In terms of phraseology, it is important 
to note that the VA mental examiner specifically discounted 
any etiology relationship between the claimed irritable bowel 
syndrome and acid reflux disease with anxiety by way of 
direct causation, secondary causation, aggravation, or 
otherwise.  

Finally, it is noted that service connection for arthritis 
may be presumed if it became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Consequently, the presence 
of degenerative arthritis in the veteran's lumbar spine, begs 
the question of whether the veteran's claim can be granted on 
a presumptive basis.  It is noted in that regard, that the 
initial documentation of degenerative arthritis in the record 
was upon x-ray study dated in 1993.  Unfortunately, given 
that this was more than one year after the veteran's 1955 
separation from service, service connection for arthritis of 
the lumbar spine cannot be granted on a presumptive basis.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's irritable 
bowel syndrome and acid reflux are proximately due to or the 
result of a service-connected disease or injury; that either 
of these disorders have been aggravated by his service-
connected headaches and anxiety; or that his degenerative 
joint disease of the lumbar spine was incurred during 
service, to include on a presumptive basis.  38 C.F.R. 
§§ 3.303, 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  
The veteran's claims must be denied as to each of those 
bases.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply 
since there is no approximate balance of the evidence for and 
against the claims.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for the claimed disorders must be denied.

38 U.S.C.A. § 1151 Claim for Hemorrhoids

The veteran alleges that that as a result of 
hemorrhoidectomies performed by VA he has residual 
disabilities that include hemorrhoids, skin tags, pain, 
redness and tenderness of the rectum, and an inability to 
control bowel movements.  He believes that he should be 
compensated for those additional disabilities under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  

Applicable to claims filed on and after October 1, 1997 
(including the instant claim) is an amended, 38 U.S.C.A. § 
1151 which provides that compensation under chapters 11 and 
13 of 38 U.S.C. 

shall be awarded for a qualifying 
additional disability or a qualifying 
death of a veteran in the same manner as 
if such additional disability or death 
were service-connected.  For the purposes 
of this section, a disability or death is 
a qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

The underlying questions at issue are  1)  Whether the 
veteran's hemorrhoids, skin tags, pain, redness and 
tenderness of the rectum, and an inability to control bowel 
movement were the result of surgical treatment at the VAMC 
that was careless, negligent, lacked proper skill, or 
included an error in judgment, or similar instance of fault; 
or 2)  Whether the veteran's hemorrhoids, skin tags, pain, 
redness and tenderness of the rectum, and an inability to 
control bowel movement were additional disabilities that were 
not a reasonably foreseeable result of the surgical treatment 
at the VAMC.  An affirmative answer to either question must 
result in the grant of compensation under 38 U.S.C.A. § 1151. 

The Board has reviewed all of the evidence of record, and 
finds that the preponderance of that evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
hemorrhoids, skin tags, pain, redness and tenderness of the 
rectum, and an inability to control bowel movement, as 
residuals of hemorrhoidectomy performed by VA.  

The veteran himself has theorized that he currently has 
hemorrhoids, skin tags, pain, redness and tenderness of the 
rectum, and an inability to control bowel movement, and that 
these disabilities were uncontemplated disabilities that were 
the direct result of hemorrhoidectomies or other operations 
performed by VA in June 1989, October 1992, September 1998, 
and January 2000.  The veteran, through his attorney, has 
argued that these disabilities, especially the inability to 
control bowel movements were unexpected results of 
hemorrhoidectomy.  He has also argued that VA erred by 
failing to discuss the several alternatives to invasive 
surgery for hemorrhoids, particularly considering the 
potential complications that could result from multiple 
hemorrhoidectomies.  The veteran's attorney has offered into 
evidence a medical article, entitled "Hemorrhoidectomy for 
Hemorrhoids," that describes hemorrhoids, 
hemorrhoidectomies, and what complications could develop from 
such surgery.  

Although the veteran earnestly believes the foregoing 
theories to be true regarding the complications that were 
alleged to have been developed following his 
hemorrhoidectomy, with respect to any medical conjectures 
that could be made on his part, neither the veteran nor his 
attorney has been shown to possess the medical background 
required to provide such opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority, the 
veteran's cause is limited to the treatise evidence offered 
by the veteran's attorney regarding hemorrhoidectomy and its 
potential complications.  Medical text evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim".  Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Instead, the evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Ibid. 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition).  Such is not 
present here.  The application of the treatise evidence to 
the veteran's case is not based upon objective facts, but 
upon the unsubstantiated lay medical opinions of the veteran.  
As noted above, the veteran, as a layman, is incompetent to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the other hand, the medical evidence against the veteran's 
claim consists of a VA medical opinion that was obtained in 
May 2003 for the expressed purpose of determining whether the 
veteran's hemorrhoids, skin tags, pain, redness and 
tenderness of the rectum, and an inability to control bowel 
movement were the result of surgical treatment at the VAMC 
that was careless, negligent, lacked proper skill, or 
included an error in judgment, or similar instance of fault; 
or 2)  Whether the veteran's hemorrhoids, skin tags, pain, 
redness and tenderness of the rectum, and an inability to 
control bowel movement were additional disabilities that were 
not a reasonably foreseeable result of the surgical treatment 
at the VAMC.  

Following a detailed review of the veteran's claims file, the 
VA physician noted that the veteran had underwent a 
hemorrhoidectomy at the VA Medical Center in Lincoln, 
Nebraska in late 1998.  The examiner noted further that 
shortly thereafter, the veteran had a complication secondary 
to a stitch becoming loose in the rectum that caused a fair 
amount of bleeding necessitating the veteran to have a second 
surgery for repair.  The physician explained that this 
appeared to be a very common complication.  

The VA physician indicated that a review of the claims file 
failed to disclose VA hemorrhoidectomies performed by VA in 
1989 and 1992 as alleged by the veteran.  The examiner 
speculated that these procedures may have been performed 
outside of VA.  The examiner did note that the veteran did 
have additional problems with the rectum that included pain 
and bleeding over time, and recurrence of hemorrhoids and 
skin tags.  The physician further noted that the veteran had 
also been found to have diverticulitis noted on colonoscopy.  

The VA physician opined that according to available 
information, after a review of the October 1998 operative 
note, there was no negligence, lack of skill, or fault on 
part of VA concerning the specific procedure/admission dated 
in September and October 1998.  The physician further opined 
that it appeared that the veteran had a common complication, 
namely a loose stitch that caused bleeding, which was 
operatively repaired a short time later.  It was noted that 
un upper gastrointestinal series was also performed at that 
time that was negative.  The VA physician concluded that 
excellent health care was provided the veteran throughout 
that time frame, as the veteran's intestinal needs were well 
attended to.  

It is incidental to this discussion to note that the treatise 
evidence offered by the veteran in support of his claim lists 
an "inability to control bowel or bladder," bleeding from 
the anal area, and recurrence of hemorrhoids, as relatively 
rare risks.  These notations would tend to be contradictory 
to the veteran's claim that the claimed additional 
disabilities were not contemplated additional disabilities.  

The medical evidence against the veteran's claims is 
substantially and conclusively greater than the evidence 
supporting that claim for 38 U.S.C.A. § 1151 compensation 
benefits.  The May 2003 VA medical opinion was obtained for 
the express purpose of establishing whether the veteran was 
eligible for such benefits based upon VA treatment for 
hemorrhoids.  The proper questions were asked of the VA 
physician, who had the benefit of a review of the veteran's 
records and provided reasons and bases for the conclusions 
reached with reference to those records.  

As such, the May 2003 VA medical opinion is deemed highly 
probative to the question of whether the veteran received 
improper treatment by VA or whether he had additional 
disability as a result of that treatment that was not 
contemplated.  Essentially, the conclusion reached was that 
there was no negligent or improper treatment on the part of 
VA, and that the veteran's hemorrhoids, skin tags, pain, 
redness and tenderness of the rectum, and an inability to 
control bowel movement were additional disabilities that were 
either not associated with the specific VA treatment or that 
they were a reasonably foreseeable result of the surgical 
treatment at the VAMC.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's 
hemorrhoids, skin tags, pain, redness and tenderness of the 
rectum, and an inability to control bowel movement were 
residuals of a VA hemorrhoidectomy that would be eligible for 
compensation under 38 U.S.C.A. § 1151.  The veteran's claim 
must be denied on that basis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Earlier Effective Date Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  Service connection is presently in effect for 
headaches, as a manifestation of anxiety neurosis, which has 
been assigned a 50 percent disability evaluation Diagnostic 
Code 8100-9400 (2002), effective from March 20, 2003.

Anxiety reaction is rated by applying the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2004). The VA Schedule 
for Rating Disabilities provides in pertinent part as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).
38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

Under Diagnostic Code 8100, a maximum of a 50 percent 
disability rating may be assigned for migraine with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. A 30 percent 
rating may be assigned with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2004).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155 
(2004). 

VA laws and regulations dictate that any communication or 
actions, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2004).

Further, the provisions of 38 C.F.R. § 3.157 (2004) direct, 
in pertinent part, that "a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report relates 
to a disability which may establish entitlement."  

The effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) 
(2004).  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  That is, "evidence in a claimant's file which 
demonstrates that an increase in disability was factually 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v Derwinski, 3 Vet. App. 129, 
135 (1992).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2004). 

A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file the notice of 
disagreement, and the decision becomes final if a notice of 
disagreement is not filed within that time.  38 U.S.C.A. § 
7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (here, the RO) 
mailed the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of notification of the determination being appealed,  
whichever period ends later.  38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. § 20.302 (2004).

A claim which has been allowed or disallowed by the RO 
becomes final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. §§ 3.160(c), 
20.1103 (2004).  The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304 (2004).

As noted, the veteran has challenged the effective date of 
the award of the 50 percent disability evaluation for 
headaches, as a manifestation of anxiety neurosis.  It is his 
basic contention that throughout the past decade, but long 
before the June 2002 rating decision, the veteran 
communicated to VA several times that his headaches had 
increased in severity.  He argues that his medical records 
are full of references to complaints that his headaches had 
gotten worse, and these reports in the VA treatment records 
constitutes informal claims for increased benefits because of 
his service-connected headaches as a manifestation of anxiety 
neurosis.  He argues that the effective date of the increased 
rating should reflect these long-standing informal claims.  

Most of the basic facts in this case are not in dispute.  On 
January 15, 1985, the RO notified the veteran of the denial 
of his claim for an increased disability evaluation in excess 
of 30 percent for his service-connected headaches, as a 
manifestation of anxiety neurosis.  The veteran filed a 
notice of disagreement with that decision and was furnished a 
statement of the case in February 1985.  The veteran did not 
file a substantive appeal within the one year period 
following the date of the notice of the January 1985 
decision.  Thus, the January 1985 decision became final.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  

The veteran received ongoing treatment at the VA Mental 
Health Center between 1985 and 1995 for a psychiatric 
disorder variously diagnosed on Axis I as generalized anxiety 
disorder, hypochondriasis, and somatization disorder.  
Generally, the reports of the examinations and outpatient 
treatment sessions during this time period were consistent.  
The veteran exhibited what was described as a moderate amount 
of hypochondrial thinking and worrying at all times.  He was 
said to have no insight into his problems, but exercised good 
judgment in his day to day living.  He was often 
exceptionally dressed, and always clean.  He functioned in 
the average range of intelligence, with normal recent and 
remote memory and no evidence of decrease in cognitive 
capacity.  He was always very positive, and was not suicidal 
or dangerous to others.  

Within the 1985 to 1995 time frame, the veteran was not shown 
to have flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing effective 
work and social relationships, as a result of his psychiatric 
disorder.  Essentially, his service-connected psychiatric 
disorder produced no more than moderate symptomatology.  

The veteran did not seek treatment for his service-connected 
anxiety disorder after 1995.  The next communication from the 
veteran pertaining to the disorder was on March 20, 2003, 
when he filed a claim for an increased rating for service-
connected headaches, as a manifestation of anxiety neurosis.  

In a June 2003 rating decision, the evaluation of service-
connected headaches, as a manifestation of anxiety neurosis, 
was increased from a 30 percent disability evaluation to a 50 
percent evaluation, effective from April 3, 2003.  In a July 
2003 rating decision, an effective date of March 20, 2003 was 
assigned to that award.  

As indicated above, the veteran, through his attorney, argues 
that under the provisions of 38 C.F.R. § 3.157, the reports 
of VA treatment for his headaches and anxiety disorder 
between 1985 and 1995  constituted informal claims for 
increased benefits for his service-connected headaches as a 
manifestation of anxiety neurosis.  He argues that the 
effective date of the increased rating should reflect these 
long-standing informal claims.  

For the purpose of analysis, the Board may recognize the 
foregoing VA treatment records as informal claims for an 
increased disability evaluation for his service-connected 
headaches as a manifestation of his anxiety neurosis.  The 
Board finds, however, that until the filing of his formal 
claim for an increased rating on March 20, 2003, it was not 
factually ascertainable from the evidence of record, that the 
veteran's service-connected anxiety disorder, including the 
headache manifestations, had increased in severity.

Specifically, the Board finds that prior to March 20, 2003, 
the veteran's service-connected headaches, as a manifestation 
of anxiety neurosis, were productive of only moderate 
symptoms.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships, was not shown or approximated.  
By the same token, the veteran's headaches were not found to 
be manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

Consequently, the veteran is not entitled to an effective 
date for the grant of the 50 percent evaluation for service-
connected headaches as a manifestation of anxiety neurosis, 
prior to March 20, 2003, the date he filed his 
reopened/increased rating claim.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
veteran's claim for an earlier effective date.  As to the 
question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, the 
decision of the RO is affirmed.


ORDER

Entitlement to service connection for irritable bowel 
syndrome, also claimed as secondary to service-connected 
anxiety neurosis, is denied.  

Entitlement to service connection for acid reflux disease, 
also claimed as secondary to service-connected anxiety 
neurosis, is denied.  

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a hemorrhoidectomy, to 
include hemorrhoids, skin tags, pain, redness and tenderness 
of the rectum, and an inability to control bowel movements, 
is denied.  

Entitlement to an effective date earlier than March 20, 2003, 
for the grant of a 50 percent disability evaluation for 
headaches as a manifestation of service-connected anxiety 
neurosis is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


